Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The present Office Action is in response to the Request for Continued Examination dated 11/04/2022.
In the amendment dated 11/04/2022, the following occurred: Claims 22, 32 and 42 have been amended. Claims 1-21, 23, 27, 28, 31, 33, 37, 38, 41, 43, 44, 47, 48 and 51 were canceled.
In the amendment dated 03/09/2022, the following occurred: Claims 22, 32 and 42 have been amended. Claims 1-21, 23, 27, 28, 31, 33, 37, 38, 41, 43, 44, 47, 48 and 51 were canceled.
In the amendment dated 11/30/2021, the following occurred: Claims 22, 32 and 42 have been amended. Claims 1-21, 23, 27, 28, 31, 33, 37, 38, 41, 43, 44, 47, 48 and 51 were canceled.
Claims 22, 24-26, 29, 30, 32, 34-36, 39, 40, 42, 45, 46, 49 and 50 are pending. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/04/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22, 24-26, 29, 30, 32, 34-36, 39, 40, 42, 45, 46, 49 and 50  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 22, 32 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating diagnosis. 
Regarding claim 22, 32 and 42- the limitation of (claim 22 being representative) receiving reports of patients having a set of medical states, each report being associated with a same geographic area, the set of medical states including a set of symptoms, signs, and test results, transmitting and receiving data therebetween, and wherein the geographic area is a metropolitan area serviced by the medical facility; determining, based on data stored, that the set of medical states is associated with a specified medical condition, and wherein determining includes accessing, data previously indexed, the specified medical condition being identified by constructing a diagnostic tree for each patient, the diagnostic tree including a first plurality of children nodes, each child node of the first plurality of children nodes indicating a source and a date associated with each received medical state, and each child node of the first plurality of children nodes including at least one child node of a second plurality of children nodes, each child node of the second plurality of children nodes indicating the medical state corresponding to the source and the date of the child node of the first plurality of children nodes, wherein the medical state is at least one of a free-form audio or text provided by a user and a diagnostic value determined based on the free-form audio or text, assigning weighted factors of strength to each of the symptoms, signs, and test results to form a condition profile or fingerprint, refining the condition profile to minimize false positive alerts by comparing the condition profile to actual condition profiles of patients not having the specified condition and comparing the condition profile to known condition profiles of patients having the specified condition, refining the condition profile to minimize false negative alerts by comparing the condition profile to the actual condition profiles of patients not having the specified condition and comparing the condition profile to the known condition profiles of patients having the specified condition, in response to reviewing received medical states and archived stored data, determining that no match exists between the condition profile and the known condition profiles, determining that the condition profile is indicative of an unknown disease, analyzing models of known diseases to determine missing information that, if known, enables classifying the condition profile, obtaining the missing information by reviewing archived data and receiving input generated by an expert user refining, using the obtained missing information, at least one of a structure and a parameter of at least one of the known disease models, and generating a synthetic patient in response to a number of the known condition profiles being less than a predefined number; in response to identifying the specified condition, accumulating the reports to determine a rolling statistical average to generate an occurrence threshold associated with the specified condition in the geographic area; comparing the occurrence threshold with a predefined threshold associated with the specified condition in the geographic area; in response to the occurrence threshold exceeding the predefined threshold, determining an outbreak of the specified condition in the geographic area based on the reports of the patients having the set of medical states; and displaying an indication of the outbreak of the specified condition in the geographic area, as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a computing device, plurality of remote computer, processing unit, network and a diagnostic generating module of the processing unit (claim 22), CRM & one or more computers, plurality of remote computer, processing unit, network and a diagnostic generating module of the processing unit (claim 32), or one or more processors, a computing device, plurality of remote computers, network and a diagnostic generating module of the processing unit (claim 42), the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the computing device, plurality of remote computer, processing unit, network and a diagnostic generating module of the processing unit (claim 22), CRM & one or more computers, plurality of remote computer, processing unit, network and a diagnostic generating module of the processing unit (claim 32), or one or more processors, a computing device, plurality of remote computers, network and a diagnostic generating module of the processing unit (claim 42), the claims encompass providing an indication of an outbreak for a specified condition in a geographic area in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 22 recites the additional elements of a computing device, plurality of remote computer, processing unit, network, an input device and a diagnostic generating module of the processing unit. Claim 32 recites the additional element of CRM & one or more computers that implement the identified abstract idea, plurality of remote computer, processing unit, network and a diagnostic generating module of the processing unit. Claim 42 recites the additional element of one or more processors that implement the identified abstract idea, a computing device, plurality of remote computers, network and a diagnostic generating module of the processing unit. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic device for providing outbreak indications) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 22, 32 and 42 further recite the additional elements of a plurality of network nodes, a knowledge database, medical data repository stored in a cache unit, a network interface and an input device including keyboard and a mouse. These additional element are recited at a high level of generality (i.e. a general means to receive data) and merely generally links the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device, plurality of remote computer, processing unit, network and a diagnostic generating module of the processing unit (claim 22), CRM & one or more computers, plurality of remote computer, processing unit, network and a diagnostic generating module of the processing unit (claim 32), or one or more processors, a computing device, plurality of remote computers, network and a diagnostic generating module of the processing unit (claim 42) to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a plurality of network nodes, a knowledge database, medical data repository stored in a cache unit, input device including keyboard and a mouse and network interface were considered generally linking abstract idea to a technological environment. These additional elements have been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well-understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)). 
Claims 24-26, 29-30, 34-36, 39-40, 45-46 and 49-50 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 24 and 34 further define the specified condition. Dependent claims 25, 35 and 45 merely describe the set of medical states. Dependent claims 26, 36 and 46 merely describe the geographic area. Dependent claim 29, 39 and 49 further describes the data in the report. Dependent claim 30, 40 and 50 merely describes the indication of outbreak. 

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 22-26, 29-30, 32-36, 39-40, 42-43, 45-46, 49 and 50, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
Without necessarily acquiescing to the assertions in the Office Action and to expedite prosecution, Applicants amend claims 22, 32, and 42 to recite “[…] receiving, from a plurality… based on the free-form audio or text […]” Applicants respectfully assert that claims 22, 32, and 42 are directed to patentable subject matter. Applicants respectfully request that the rejection of claims 22, 24-26, 29-30, 32, 34-36, 39-40, 42, 45-46, and 49-50 under 35 U.S.C. §101 be withdrawn.
Regarding 1, the Examiner respectfully disagrees. The claims as amended not provide a practical application or significantly more than the abstract idea. Moreover, the recited limitations do not improve the functioning of a computer, provide a technical solution to  technical problem, present a particular treatment, and/or effect another device/controlling a machine. Furthermore, stripped of all generic computer components, the claims encompass a series of rules or steps that a human can follow, and thus is directed to an abstract idea. 
Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 22-26, 29-30, 32-36, 39-40, 42-43, 45-46, 49 and 50, the Examiner has considered the Applicant’s arguments, and find them persuasive. The prior art fails to teach: receiving, from a plurality of remote computers at a processing unit of the computing devicprovided by a user and a diagnostic value determined based on the free-form audio or text, assigning weighted factors of strength to each of the symptoms, signs, and test results to form a condition profile or fingerprint, refining the condition profile to minimize false positive alerts by comparing the condition profile to actual condition profiles of patients not having the specified condition and comparing the condition profile to known condition profiles of patients having the specified condition, refining the condition profile to minimize false negative alerts by comparing the condition profile to the actual condition profiles of patients not having the specified condition and comparing the condition profile to the known condition profiles of patients having the specified condition, in response to reviewing received medical states and archived stored data, determining that no match exists between the condition profile and the known condition profiles, determining that the condition profile is indicative of an unknown disease, analyzing models of known diseases in a knowledge database to determine missing information that, if known, enables classifying the condition profile, obtaining the missing information by reviewing archived data and receiving input generated by an expert user, wherein the input is generated via an input device including at least one of a keyboard and a mouse, refining, using the obtained missing information, at least one of a structure and a parameter of at least one of the known disease models, and generating a synthetic patient in response to a number of the known condition profiles being less than a predefined number; in response to identifying the specified condition, accumulating the reports to determine a rolling statistical average to generate an occurrence threshold associated with the specified condition in the geographic area; comparing the occurrence threshold with a predefined threshold associated with the specified condition in the geographic area; in response to the occurrence threshold exceeding the predefined threshold, determining an outbreak of the specified condition in the geographic area based on the reports of the patients having the set of medical states; and displaying an indication of the outbreak of the specified condition in the geographic area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bhaskar (US 2013/0138456) which discloses system and method for providing stakeholder services. Brown (US 2003/0163351) which discloses public health surveillance system. Parkinson (US 2010/0204973) which discloses methods for diagnosis, prognosis and treatment. Deciu (US 2013/0150253) which discloses diagnostic processes that factor experimental conditions. Walker (2004/0122703) which discloses medical data operating model development system and method. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626